DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matei (2017/0101102).
Regarding claims 1 and 16: Matei discloses a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle overtaking monitoring system, the method comprising:
receiving, from a first plurality of sensors coupled to an ego vehicle, lead vehicle data about a lead vehicle (Paragraph 0012,0068, wherein distance, speed, and acceleration of the preceding vehicle is received);
inferring an estimated intention of the lead vehicle based on the lead vehicle data (Paragraph 0012, 0068, wherein the using acceleration of the preceding vehicle an intention of the preceding vehicle can be inferred);
selecting an intention model from a plurality of intention models based on the estimated intention (Paragraph 0012, 0068 wherein if the depending on if the acceleration is positive or negative it can be inferred whether the preceding vehicle intends to slow down to facilitate ego in passing or intends to speed up to inhibit the ego vehicle from passing);
calculating a set of permissible driving inputs of the ego vehicle based on the intention model (Paragraph 0044-0047);
calculating at least one driver input range based on the set of permissible driving inputs (Paragraph 0044-0047); and
causing the at least one driver input range to be displayed to a driver of the ego vehicle (Paragraph 0044-0045).
Regarding claims 2 and 17: Matei discloses receiving, from a second plurality of sensors coupled to the ego vehicle, ego vehicle data about the ego vehicle, wherein the set of permissible driving inputs is further calculated based on the ego vehicle data (Paragraph 0021-0022).
Regarding claim 3: Matei discloses wherein the first plurality of sensors and the second plurality of sensors include a common sensor (Paragraph 0014).
Regarding claim 4: Matei discloses calculating a state of the ego vehicle and the lead vehicle based on the ego vehicle data and the lead vehicle data, wherein the set of permissible driving inputs is further calculated based on the state of the ego vehicle and the lead vehicle (Paragraph 0014, 0020).
Regarding claim 5: Matei discloses wherein the ego vehicle data comprises a velocity of the ego vehicle and a position of the ego vehicle, and the lead vehicle data comprises a velocity of the lead vehicle (Paragraph 0068-0070).
Regarding claims 6 and 14: Matei discloses wherein each permissible driving input of the set of permissible driving inputs comprises a longitudinal acceleration of the ego vehicle and a lateral velocity of the ego vehicle (Paragraph 0044-0048).
Regarding claim 7: Matei discloses wherein the at least one driver input range comprises a range of longitudinal vehicle velocities of the ego vehicle (Paragraph 0044-0047).
Regarding claims  8 and 18: Matei discloses determining that the ego vehicle is within a threshold distance of the lead vehicle, wherein the plurality of intention models comprises an annoying intention model corresponding to the lead vehicle speeding up when the ego vehicle is within the threshold distance, and a cautious intention model corresponding to the lead vehicle slowing down when the ego vehicle is within the threshold distance (Paragraph 0012, 0068 wherein the distance between the ego vehicle and preceding vehicle and the acceleration of the preceding vehicle, i.e. slowing down or speeding as the ego vehicle approaches, is detected).
Regarding claims 9 and 19: Matei discloses wherein each intention model of the plurality of intention models comprises a robust controlled invariant set calculated based on a dynamics model associated with one of the annoying intention model or the cautious intention model (Paragraph 0022, 0023).
Regarding claim 10: Matei discloses  a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle overtaking monitoring system, the method comprising:
receiving, from a first plurality of sensors coupled to an ego vehicle, lead vehicle data about a lead vehicle (Paragraph 0012, 0068, 0044-0047);
estimating an intention of the lead vehicle based on the lead vehicle data (Paragraph 0012, 0068, 0044-0047);
selecting a target intention model from a plurality of intention models based on the estimated intention (Paragraph 0012, 0068, 0044-0047);
calculating a set of permissible driving inputs of the ego vehicle based on the target intention model (Paragraph 0012, 0068, 0044-0047);
receiving, from a second plurality of sensors coupled to the ego vehicle, driver input data (Paragraph 0012, 0068, 0044-0047); 
determining that the driver input data is not permissible based on the set of permissible driving inputs (Paragraph 0012, 0068, 0044-0047); and
causing a vehicle control system of the ego vehicle to perform a vehicle maneuver in response to determining that the driver input data is not permissible (Paragraph 0012, 0068, 0044-0047).
Regarding claim 11: Matei discloses wherein each intention model of the plurality of intention models comprises a robust controlled invariant set calculated based on a dynamics model associated with the intention model (Paragraph 0022, 0023).
Regarding claim 12: Matei discloses wherein each permissible driving input of the set of permissible driving inputs has a plurality of permissible values corresponding to predetermined operational parameters of the ego vehicle, and the method further comprises: calculating a projected driving input based on the driver input data, the projected driving input having a plurality of projected values corresponding to predetermined operational parameters; selecting a target permissible driving input from the set of permissible driving inputs, wherein the target permissible driving input has at least one permissible value that matches a corresponding projected value of the projected driving input; and calculating the vehicle maneuver based on the target permissible driving input (Paragraph 0033-0045).
Regarding claim 13: Matei discloses wherein the target permissible driving input and the corresponding projected value each correspond to a preferred operational parameter selected by a driver of the ego vehicle (Paragraph 0046-0047).
Regarding claim 15: Matei discloses determining that the driver input data is permissible based on the set of permissible driving inputs; and providing the driver input data to the vehicle control system in response to determining that the driver input data is permissible (Paragraph 0070-0080).
Regarding claim 20: Matei discloses a second plurality of sensors coupled to the ego vehicle, wherein the controller is further configured to: receive, from the second plurality of sensors, driver input data; determine that the driver input data is not permissible based on the set of permissible driving inputs; and cause a vehicle control system of the ego vehicle to perform a vehicle maneuver in response to determining that the driver input data is not permissible (Paragraph 0021, 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B